Citation Nr: 0325954	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  95-37 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer, including as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for colitis, including 
as secondary to service-connected irritable bowel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from March 1957 to May 1977.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which determined that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.  The 
veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case (SOC).  In February 1995 the 
veteran perfected his appeal, and the issue was subsequently 
certified to the Board.  

The Board notes that the veteran presented for a local 
hearing before a regional Hearing Officer in March 1995; a 
transcript of such is of record.  

In a decision dated in October 1998, the Board determined 
that the veteran had submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
prostate cancer, including as due to exposure to ionizing 
radiation.  The Board noted the then-recent amendment to 
38 C.F.R. § 3.311(b)(2) (effective September 24, 1998), which 
had added prostate cancer and "any other cancer" to the 
list of radiogenic diseases.  Accordingly, the issue of 
entitlement to service connection for prostate cancer due to 
ionizing radiation was remanded to the RO for further 
development and consideration pursuant to the amended 
regulation.  

In a rating decision dated in August 1996, the RO denied the 
veteran's claim of entitlement to colitis as secondary to 
service-connected irritable bowel syndrome.  As will be 
discussed in greater detail in the Remand section below, the 
veteran has expressed disagreement with that decision.  An 
SOC has not been issued by the RO with respect to that issue.  
Thus, the veteran's claim, although in appellate status, has 
not been perfected for appellate review, and must be remanded 
to the RO.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).


REMAND

I.  Service connection for prostate cancer due to
exposure to ionizing radiation

The veteran contends that while in service he participated in 
an experiment to test the effects of irradiated food on human 
beings.  

Pursuant to the provisions of 38 C.F.R. § 3.311(a)(2)(iii) 
(2003), in all claims other than those involving 
participation in atmospheric nuclear weapons testing and 
Hiroshima and Nagasaki occupation claims, a request will be 
made for any available records concerning the veteran's 
claimed exposure to radiation.  

In the present case, the Board notes that the RO has, on 
numerous occasions, requested copies of any and all records 
which would indicate the veteran's participation in any 
activity that would expose him to ionizing radiation, from 
the National Personnel Records Center (NPRC).  Unfortunately, 
NPRC has repeatedly indicated that they have no such records, 
and that all records in their possession pertaining to the 
veteran have already been released to VA.  

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).


VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001), overruled in part on other grounds, Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

While the Board recognizes the RO's efforts thus far in 
assisting the veteran, we are aware that the repositories of 
military records in this unique subject matter area are not 
within the NPRC, and further development is required.  It 
does not appear that the RO has requested information on the 
veteran's radiation exposure from the Defense Threat 
Reduction Agency or the Radiation Experiment Command Center.

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The record in the present case is inadequate, because the VA 
has not fulfilled its duty to assist the veteran, inasmuch as 
it has not requested any evidence from the alternative 
sources which might be helpful in providing pertinent 
evidence.  

Therefore, in order to comply with the VA's duty to assist as 
outlined in the VCAA, and interpretive judicial caselaw,the 
Board finds that a REMAND is required.  

II.  Service connection for colitis secondary to service-
connected
irritable bowel syndrome

In a statement of the case received by the RO in February 
1996, the veteran alleged entitlement to service connection 
for colitis secondary to service-connected irritable bowel 
syndrome.  The RO issued a rating decision in August 1996 
that denied the veteran's claim.  The veteran filed a timely 
notice of disagreement (NOD) in September 1996, in which he 
indicated that the RO had based its August 1996 rating 
decision on his brother's VA medical records.  In a deferred 
rating decision dated in October 1996, the RO noted that it 
had in fact inadvertently obtained the veteran's brother's VA 
medical records.  Those records were subsequently returned to 
the proper claims file and the veteran's VA medical records 
were obtained and associated with his claims file.  However, 
to date, it does not appear that an SOC has been issued as to 
the denied claim.  

When there has been an initial RO adjudication of a claim and 
an NOD as to its denial, the claimant is entitled to an SOC, 
and, although the Board might have previously referred the 
matter without remand, the Court has clearly held that the 
RO's failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  Pursuant to 38 
C.F.R. § 19.9(a) (amended effective Oct. 8, 1997), "[i]f 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
See VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, the matters on appeal are remanded for the 
following actions:

1.  The RO must review the veteran's claims file 
and ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  See also Paralyzed Veterans of America 
v. Secretary, Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003).

2.  The RO should contact the Defense Threat 
Reduction Agency, ATTN: TDND/Nuclear Test 
Personnel Review, 8725 John J. Kingman Road 
MS6201, Ft. Belvoir, VA 22060-6201 and the 
Department of Defense, Radiation Experiment 
Command Center, 6801 Telegraph Road, Alexandria, 
VA 22310-3398.  The RO should provide appropriate 
background data as to the veteran's military 
activities and contentions, and ask each 
organization for any information that might verify 
the veteran's exposure to ionizing radiation, 
including but not limited to a radiation dose 
estimate.

3.  If, and only if, the Defense Threat Reduction 
Agency and/or the Radiation Experiment Command 
Center affirms the veteran's account of radiation 
exposure, then the RO should afford the veteran a 
VA examination.  The veteran's claims file should 
be provided to the examiner for review prior to 
examination and completion of such should be noted 
in an examination report.  After reviewing the 
veteran's claims file and affording him a thorough 
examination, the VA examiner should indicate 
whether the veteran has any current residuals of 
the prostate cancer diagnosed and treated in 1983.  
If the examiner determines that there are any such 
residuals, then he/she should specifically 
diagnose such and indicate the veteran's current 
level of disability due to said residual(s).

4.  The RO should also re-adjudicate the issue of 
service connection for colitis secondary to 
service-connected irritable bowel syndrome, and, 
if the benefit is not granted, issue an SOC, 
containing all applicable laws and regulations, on 
that issue.  The veteran should be advised of his 
appeal rights and of the time period in which to 
perfect his appeal.  If, and only if, he files a 
perfected appeal, the issue should be returned to 
the Board.

5.  After the development requested above has been 
completed to the extent possible, the RO should 
review the record to ensure that such is adequate 
for appellate review.  After any indicated 
corrective action has been completed, the RO 
should again review the record and re-adjudicate 
the veteran's claim for prostate cancer.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
a supplemental statement of the case, which 
contains notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


